DETAILED ACTION
Examiner’s Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on August 5th, 2022, Applicant requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 09-0528 the required fee of $ 220 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please erase all previous claims and replace the claims with the following six claims:

1. A method for performing an operation, comprising:
detecting, by a touchscreen device, pressing force track information of a user on a touchscreen of the touchscreen device, wherein the pressing force track information is to represent a change of a pressing force level in a process in which the user continuously presses the touchscreen;
determining, by the touchscreen device, an operation corresponding to the pressing force track information, according to a current touch operation application scenario and correspondences between pressing force track information and operations; and
performing, by the touchscreen device, the operation corresponding to the pressing force track information.

 2. The method according to claim 1, wherein the detecting of the pressing force track information of the user on the touchscreen comprises:
continuously detecting, by the touchscreen device, a touch behavior of the user on the touchscreen, and obtaining a pressing force of the user on the touchscreen in a touch process, to obtain at least one pressing force value, wherein the touch process is a process in which the user starts touching the touchscreen until the user stops touching the touchscreen;
determining, by the touchscreen device, a pressing force level corresponding to each of the at least one pressing force value; and
determining, by the touchscreen device, the pressing force track information according to the pressing force level corresponding to each pressing force value.

3. An apparatus for performing an operation, comprising:
a detection circuit, located in a touchscreen device, configured to detect pressing force track information of a user on a touchscreen of the touchscreen device, wherein the pressing force track information is to represent a change of a pressing force level in a process in which the user continuously presses the touchscreen;
a determining circuit, located in the touchscreen device, configured to determine an operation corresponding to the pressing force track information, according to a current touch operation application scenario and correspondences between pressing force track information and operations; and
an execution circuit, located in the touchscreen device, configured to perform the operation corresponding to the pressing force track information.

4. The apparatus for performing an operation according to claim 3, wherein the detection unit comprises a detection module, an obtaining module, and a determining module, wherein
the detection module, located in the touchscreen device, is to continuously detect a touch behavior of the user on the touchscreen;
the obtaining module, located in the touchscreen device, is to obtain a pressing force of the user on the touchscreen in a touch process, to obtain at least one pressing force value, wherein the touch process is a process in which the user starts touching the touchscreen until the user stops touching the touchscreen;
the determining module, located in the touchscreen device, is configured to determine a pressing force level corresponding to each of the at least one pressing force value; and
the determining module, located in the touchscreen device, is further configured to determine the pressing force track information according to the pressing force level corresponding to each pressing force value.

5. A touchscreen device, comprising;
a memory;
a processor; and
a transceiver;
wherein the memory, located in the touchscreen device, is configured to store program code to be executed by the processor; and
wherein the processor, located in the touchscreen device, is configured to execute the program code stored in the memory to perform operations comprising: 
detecting pressing force track information of a user on a touchscreen of the touchscreen device, wherein the pressing force track information is to represent a change of a pressing force level in a process in which the user continuously presses the touchscreen; determining an operation corresponding to the pressing force track information, according to a current touch operation application scenario and correspondences between pressing force track information and operations; and performing the operation corresponding to the pressing force track information.

6. The touchscreen device according to claim 5, wherein the operations further comprise:
continuously detecting a touch behavior of the user on the touchscreen;
obtaining a pressing force of the user on the touchscreen in a touch process, to obtain at least one pressing force value;
determining a pressing force level corresponding to each of the at least one pressing force value; and
determining the pressing force track information according to the pressing force level corresponding to each pressing force value, wherein the touch process is a process in which the user starts touching the touchscreen until the user stops touching the touchscreen.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        8/8/22